NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                              No. 14-4620
                              ___________

                   ANTHONY STOCKER MINA;
                   TLC DREAMS FOUNDATION;
   TRUTH TODAY FOR A BETTER TOMMOROW POLITICAL COMMITTEE;

                                   v.

            CHESTER COUNTY COURT OF COMMON PLEAS;
              PRESIDENT JUDGE JAMES P. MACELREE, II;
        JUDGE ANTHONY SARCIONE; JUDGE THOMAS G. GAVIN;
                JUDGE JACQUELINE CARROLL CODY;
       JUDGE KATHERINE B.L. PLATT; JUDGE MARK L. TUNNELL;
                     JUDGE JOHN L. BRAXTON;
      CHESTER COUNTY DOMESTIC RELATIONS SECTION (CCDRS)
                CCDRS DIRECTOR JOSEPH M. WATERS;
           WILLIAM R. WHITEHEAD, CCDRS Deputy Director;
ROBIN KELLY, CCDRS Director; CATHY SMITH, CCDRS Administrative Secretary;
             SHAUNA JOHNSON, CCDRS Enforcement Officer;
                  MARY JONES, CCDRS Staff Attorney;
             ROBERT T. LOMBARDI, CCDRS Hearing Officer;
               ROSE ANDERSON, CCDRS Hearing Officer;
                 JANET SNYDER, Family Court Secretary;
             ROBERT E. KYLE, Director Of Juvenile Probation;
          WILLIAM HANDY, Chester County Court Reporter Chief;
        THOMAS P. HOGAN, Chester County District Attorney (CCDA);
       CCDA PETER HOBART; CCDA JOSEPH CARROLL, Former DA;
       CCDA CRISTIN KUBACKE; WEST CHESTER POLICE, WCPD;
           WCPD SCOTT BOHN; WCPD Detective STAN BILLIE;
     WCPD SGT. LOUIS DESCHULLO; WCPD OFFICER GREG CUGINO;
       DANIELLE CUGINO, Chester County Probation Collection Officer;
             KEITH LAURER, Chester County Probation Officer;
            JOHN R. MERRICK, Chester County Public Defender;
           NATHAN SHENKER, Chester County Public Defender;
                                    1
    PROTHONOTARY BRYAN WALTERS; DAILY LOCAL NEWS COURTHOUSE;
    ATTORNEY GENERAL PENNSYLVANIA; ATTORNEY LEONARD J. RIVERA;
       ATTORNEY DAWSON R. MUTH; ATTORNEY ERIC TRAJTENBERG;
                     DAILY LOCAL NEWSPAPER;
            OPTIMA WEBE DESIGN ENET, Ron Shur, Nick Potopov;
             FEDERAL COURT JUDGE LUIS FELIPE RESTREPO;
             CHARLES MAINES, Chester County Probation Officer;
                        WELLS FARGO BANK

                            ANTHONY STOCKER MINA;
                          *HEAVEN SCENT LANDSCAPING;
                            TLC DREAMS FOUNDATION,
                                    Appellants

                           (*Pursuant to Fed. R. App. P. 12(a))
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                          (D.C. Civil Action No. 2:13-cv-07622)
                     District Judge: Honorable Mitchell S. Goldberg
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 22, 2016
             Before: FUENTES, VANASKIE and SCIRICA, Circuit Judges

                              (Opinion filed: July 13, 2016)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
       Anthony Stocker Mina appeals the District Court’s order dismissing his pro se

civil rights lawsuit and the District Court’s subsequent order dismissing his motions for

relief from judgment. We will affirm.

       In 2014, Mina, a frequent pro se litigant, filed a second amended complaint

accusing some 44 defendants of various constitutional violations arising out of criminal

and civil matters that Mina has been involved with before the Chester County Court of

Common Pleas during the last twenty years. The defendants included judges,

prosecutors, police officers, probation officers, employees of the Chester County

Domestic Relations Section, public defenders, private attorneys, the Chester County

prothonotary, two newspapers, and a bank. The District Court dismissed the suit on

various grounds, including Eleventh Amendment immunity, judicial immunity, the

Rooker-Feldman1 doctrine, prosecutorial immunity, statute of limitations bars, and

Mina’s failure to allege sufficient facts to make claims under the applicable laws he cites.

Mina subsequently filed motions seeking relief from judgment, which the District Court

denied. Mina appeals.2


1
 See Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fidelty Trust Co., 263 U.S. 413 (1923).
2
  Mina seeks to appeal on behalf of himself, Heaven Scent Landscaping, and the TLC
Dreams Foundation. Heaven Scent Landscaping, which was not listed as a plaintiff in the
second amended complaint’s caption or introduction, is a non-party. Absent an exception
not applicable here, a non-party does not have standing to appeal. See Hoots v.
Pennsylvania, 495 F.2d 1095, 1096 n.3 (3d Cir. 1974). TLC Dreams Foundation is listed
in the caption of the complaint. To the extent it is a party, Mina has not demonstrated
that it is a party he can represent. Cf. Simbraw v. United States, 367 F.3d 373 (3d Cir.
                                              3
       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s dismissal order. See Allah v. Seiverling, 229 F.3d 220, 223 (3d

Cir. 2000). We generally review the District Court’s order denying motions for relief

from judgment for abuse of discretion, but to the extent that the order denied a motion

brought pursuant to Federal Rule of Civil Procedure 60(b)(4), our review is plenary.

Budget Blinds, Inc. v. White, 536 F.3d 244, 251 & n.5 (3d Cir. 2008).

       The District Court did not err in dismissing Mina’s second amended complaint or

denying his motions for relief from judgment. The District Court concisely identified the

grounds for dismissing Mina’s amended complaint and denying his motions for relief

from judgment, and we will affirm for substantially the same reasons. Mina’s filings in

this Court, which contain both additional unsupported allegations and the restatement of

his earlier claims, do not provide any basis to challenge the District Court’s rulings.3 We

have also reviewed Mina’s letters filed on January 18, 2016, February 8, 2016, March 7,

2016, and June 29, 2016, and they do not alter our analysis.




1966). Therefore, this appeal is dismissed as to Heaven Scent Landscaping and the TLC
Dreams Foundation.
3
  Among other arguments, Mina challenges the District Court’s dismissal on the grounds
that he should have been given leave to amend his complaint again. The District Court
did not err in declining to give Mina another chance to amend. He was given two
opportunities to amend, and, in any event, an additional amendment would have been
futile under the circumstances. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108
(3d Cir. 2002).
                                             4
      Accordingly, we will affirm the District’s Court’s orders as they relate to Mina.

As we noted above, the appeal is dismissed as to Heaven Scent Landscaping and the TLC

Dreams Foundation.




                                            5